UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE JEROME MCRAE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:98-cr-00037-F-13)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Jerome McRae, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie Jerome McRae appeals the district court’s order

denying his “Motion Pursuant to Fed. R. Civ. P. 60(b)(5)(6) to

Vacate the Judgment for Re-Sentence.”            We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.               United States v.

McRae,   No.   5:98-cr-00037-F-13   (E.D.N.C.    Oct.    3,   2011).     We

dispense   with   oral   argument   because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2